Motion Granted, Appeal Dismissed, and Memorandum Opinion filed
December 5, 2019.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-19-00668-CV

  BURCKHARDT COMPRESSION NORTH AMERICA SERVICES LLC,
      BURCKHARDT COMPRESSION AG, AND BURCKHARDT
             COMPRESSION (US) INC., Appellants

                                         V.

   DANIEL B. CANNON AND ARKOS FIELD SERVICES, LP, Appellees

                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-87696


                          MEMORANDUM OPINION

      This is an interlocutory appeal from an order signed August 14, 2019, denying
a motion to compel arbitration and stay trial court proceedings. On November 25,
2019, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted, and the appeal is dismissed.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.